DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epstein, US Pat. 4,835,650.
Regarding claims 1, 3, 8, 10 and 15, Epstein teaches a surge protection apparatus and a method of protecting relay panels from EMP (MOV protection device from unwanted EMP or HEMP; see col. 2, lines 40-50 and at least col. 8, lines 18-35), comprising:
a housing (housing 222 for the MOV; see col. 2, line 60 to col. 13, line 8);
electronics (including MOV; see col. 8, lines 27-30) contained in the housing; and
a plurality of metal tabs (terminals 52) electrically connected to the electronics (MOV), the metal tabs being configured to connect to a terminal block of a relay panel in a substation (protective connections to mains, breaker panel, distribution switch gear, or the like through line conductors 18; col. 10, lines 20-25 and lines 40-49), the metal tabs electrically connecting the terminal block to the electronics to provide EMP surge protection to the relay panel.
Regarding claims 2 and 9, Epstein teaches the surge protection apparatus, wherein the electronics includes a plurality of channels (plurality of MOV devices connected; see figures 7, 9 and col. 10, lines 1-19 and lines 55-65), each respective channel being electrically connected to a respective one of the plurality of metal tabs.
Regarding claims 4 and 11, the MOV includes an internal fuse 120 (within the surge suppression circuit unit 150; see figure 9 and col. 10, lines 55-65).
Regarding claims 5, 12 and 16, Epstein teaches the surge protection apparatus, wherein the surge protection apparatus includes four metal tabs and four channels, each metal tab being electrically connected to a respective channel (Epstein teaches multiple tandem MOV elements to produce a desired operation.  Ex. two, five, eight or the like MOV’s connected in parallel to form a module having a desired effect.  See col. 12, lines 13-18.).
Regarding claim 17, Epstein teaches the method, wherein the multiple surge protection apparatuses are connected together by connecting ground lugs of each of the multiple surge protection apparatuses together (ground line 102 connects the multiple MOVs; see col. 10, lines 1-19).
Regarding claims 18 and 19, Epstein teaches the method, further including the step of connecting a second surge protection apparatus to the surge protection apparatus (see figure 7), the second surge protection apparatus having a voltage handling capacity different than the surge protection apparatus (Where the plurality of MOV elements are the same of different.  That, Epstein teaches multiple tandem MOV elements to produce a desired operation.  Ex. two, five, eight or the like MOV’s connected in parallel to form a module having a desired effect.  See col. 12, lines 13-18.).
Regarding claim 20, Epstein teaches the method, wherein the step of electrically connecting the surge protection apparatus to the terminal block further includes the steps of sliding each of the plurality of metal tabs between a respective screw and the terminal block and using the respective screw to secure each of the plurality of metal tabs to the terminal block (the terminals of the MOV are connected to its respective line conductors using screws 228; see col. 12, line 60 to col. 13, lines 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epstein in view of Gillespie et al., US Pub. 2012/0206848. 
Regarding claims 6, 7, 13 and 14, Epstein teaches the claimed invention except for the surge protection device having two LEDs and two resistors to indicate the protector device status.  
Gillespie teaches a surge protector (see figures 1, 9a, 9b, 15 and at least paragraphs 0042, 0055) having LEDs (two or three) with respective resistor 360 connected to the LED, for the purpose of indicating the status of the protection device (fault or operational status).
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combine the teachings of Gillespie with Epstein, since status LED taught by Gillespie provides a quick visual operation indication of the protection device of Epstein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jakawani et al., Kang et al. and Kladar et al., teach surge suppression module with fuse. 
Doneghue, Hotchkiss et al. and Dabrowski et al., teach surge suppressors to a panel.
Laio teaches surge suppressor with tab connections.  
Moore et al. teaches EMP surge suppressors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833